Citation Nr: 1533006	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  09-18 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right status post-operative ulna collateral ligament rupture with scar (right thumb disability).

2.  Entitlement to a rating in excess of 10 percent for service-connected left status post-operative ulna collateral ligament rupture with scar (left thumb disability).

3.  Entitlement to a rating in excess of 10 percent for service-connected multi-directional right shoulder instability with mild arthritis (right shoulder disability).

4.  Entitlement to a rating in excess of 10 percent for service-connected multi-directional left shoulder instability with mild arthritis (left shoulder disability).

5.  Entitlement to a rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).

6.  Whether the July 2009 rating decision included clear and unmistakable error (CUE) in assigning an effective date of July 17, 2007 for the grant of service-connected for posttraumatic stress disorder (PTSD).
7.  Entitlement to a rating in excess of 30 percent for service-connected PTSD with major depressive disorder.

8.  Entitlement to service connection for headaches, including as secondary to service-connected PTSD.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for pseudogout, including as secondary to service-connected disabilities.

12.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a respiratory disorder, to include bronchitis.

13.  Entitlement to service connection for a respiratory disorder, to include bronchitis.

14.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for an upper respiratory disorder, to including sinusitis and/or rhinitis.

15.  Entitlement to service connection for an upper respiratory disorder, to including sinusitis and/or rhinitis.

16.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for bilateral foot disorder, to include bilateral pes planus, including as secondary to service-connected bilateral knee disabilities.  

17.  Entitlement to service connection for bilateral foot disorder, to include bilateral pes planus, including as secondary to service-connected bilateral knee disabilities.  

18.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a skin disorder, claimed as skin rash.

19.  Entitlement to service connection for a skin disorder, claimed as skin rash.

20.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for back disorder, including as secondary to service-connected bilateral knee disabilities.

21.  Entitlement to service connection for back disorder, including as secondary to service-connected bilateral knee disabilities.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1990 to November 1990 and January 1992 to September 1998.

This appeal comes to the Board of Veterans' Appeals (Board) from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  
During the hearing the Veteran clearly withdrew his appeals for entitlement to service connection for lymph nodes and hypertension.  See Hearing Transcript pg. 21 and 25.  Accordingly, these issues are no longer before the Board.  38 C.F.R. § 20.204.  

The claims file includes additional evidence submitted after the file was transferred to the Board that has not yet been considered by the RO.  However, in a May 2015 written statement the Veteran waived initial RO consideration of this newly submitted evidence.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.


FINDINGS OF FACT

1.  The Veteran did not experience moderate incomplete paralysis of the ulnar nerve in either thumb at any point during the period on appeal.

2.  The Veteran's superficial, stable scars on both thumbs covered an area of well less than 929 square centimeters.

3.  The Veteran did not demonstrate ankylosis, recurrent dislocation or malunion of the humerus or clavicle, or arm motion limited to shoulder level or midway between side and shoulder level of his right shoulder.

4.  The Veteran did not demonstrate ankylosis, recurrent dislocation or malunion of the humerus or clavicle, or arm motion limited to shoulder level or midway between side and shoulder level of his left shoulder.

5.  The Veteran's service-connected GERD did not result in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain, and productive of considerable impairment of health.

6.  At the time of the July 2009 rating decision, which denied entitlement to service connection for a psychiatric disorder, the correct facts were before the adjudicator, there was no undebatable error which would have changed the outcome, and the law that existed at the time was correctly applied.

7.  The Veteran's service-connected PTSD caused occupational and social impairment with reduced reliability and productivity throughout the period on appeal.

8.  The Veteran's service-connected PTSD did not cause occupational and social impairment with deficiencies in most areas at any point during the period on appeal.

9.  The Veteran's currently diagnosed tension headaches did not begin during, or for several years after, his active duty service, and were not otherwise related to his active duty service, including his service in the Persian Gulf, or his service-connected disabilities, including PTSD.

10.  The Veteran does not have a current hearing loss disability for VA purposes.

11.  The Veteran does not have a current diagnosis of tinnitus which began during, or was otherwise caused by, his active duty service.

12.  The Veteran's diagnosed pseudogout did not begin during, or for several years after, his active duty service, and was not otherwise related to his active duty service, including his service in the Persian Gulf, or his service-connected disabilities.

13.  The March 1999 rating decision denying entitlement to service connection for a respiratory illness, to include bronchitis, is final.  The Veteran did not appeal that decision and no new evidence was received by the VA within one year.

14.  Evidence obtained since the March 1999 rating decision does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a respiratory illness, to include bronchitis.
15.  The March 1999 rating decision denying entitlement to service connection for an upper respiratory illness, to include sinusitis or rhinitis, is final.  The Veteran did not appeal that decision and no new evidence was received by the VA within one year.

16.  Evidence obtained since the March 1999 rating decision does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for an upper respiratory illness, to include sinusitis or rhinitis.

17.  The March 1999 rating decision denying entitlement to service connection for a bilateral foot disorder is final.  The Veteran did not appeal that decision and no new evidence was received by the VA within one year.

18.  Evidence obtained since the March 1999 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for bilateral foot disorder.

19.  The Veteran's currently diagnosed bilateral tendonitis in his feet began during, and continued since, his active duty service.

20.  The March 1999 rating decision denying entitlement to service connection for a skin disorder, claimed as skin rash, is final.  The Veteran did not appeal that decision and no new evidence was received by the VA within one year.

21.  Evidence obtained since the March 1999 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for a skin disorder, claimed as skin rash.

22.  The Veteran's pre-existing skin disorder, diagnosed as tinea versicolor, did not increase in severity during his active duty service.

23.  The March 1999 rating decision denying entitlement to service connection for a back disorder is final.  The Veteran did not appeal that decision and no new evidence was received by the VA within one year.
24.  Evidence obtained since the March 1999 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for a back disorder.

25.  The Veteran's current back disorder did not begin during, or for several years after, his active duty service, and was not otherwise related to his active duty service or his service-connected disabilities, including a bilateral knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected right thumb disability, including scarring, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.69, 4.124a, Diagnostic Code (DC) 8516, 38 C.F.R. § 4.118 (2014). 

2.  The criteria for a rating in excess of 10 percent for service-connected left thumb disability, including scarring, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.69, 4.124a, DC 8516, 38 C.F.R. § 4.118 (2014).

3.  The criteria for a rating in excess of 10 percent for service-connected right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, DCs 5200-5203 (2014).

4.  The criteria for a rating in excess of 10 percent for service-connected left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, DCs 5200-5203 (2014).

5.  The criteria for a rating in excess of 10 percent for service-connected GERD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7346 (2014).

6.  The July 2009 rating decision did not contain clear and unmistakable error for failure to grant service connection for a psychiatric disorder.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105, 3.400 (2014).

7.  The criteria for an initial rating of 50 percent for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125, 4.150, DC 9411 (2014).

8.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2014).

9.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

10.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

11.  The criteria for service connection for pseudogout have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2014).

12.  The March 1999 rating decision, which denied entitlement to service connection for a respiratory illness, to include bronchitis, is final; new and material evidence has not been submitted, and the claim remains denied.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

13.  The March 1999 rating decision, which denied entitlement to service connection for an upper respiratory illness, to include sinusitis and rhinitis, is final; new and material evidence has not been submitted, and the claim remains denied.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

14.  The March 1999 rating decision, which denied entitlement to service connection for a bilateral foot disorder is final; new and material evidence has been submitted, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

15.  The criteria for service connection for a bilateral foot disorder, diagnosed as tendonitis, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2014).

16.  The March 1999 rating decision, which denied entitlement to service connection for a skin disorder, claimed as skin rash, is final; new and material evidence has been submitted, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

17.  The criteria for service-connected aggravation of the Veteran's pre-existing skin disorder, diagnosed as tinea versicolor, have not been met.  38 U.S.C.A. §§ 1111, 1153 (West 2014; 38 C.F.R. §§ 3.304, 3.306 (2014). 

18.  The March 1999 rating decision, which denied entitlement to service connection for a back disorder; new and material evidence has been submitted, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

19.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the onset, the Board notes the Veteran has made several statements asserting clear and unmistakable error in the VA's failure to "sympathetically develop" his claim.  See e.g. October 2009 and July 2010 written statements.  The Veteran asserted the VA failed to develop claims raised by the evidence in possession of the VA, including VA treatment records. 

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran that may be interpreted as applications or claims, both formal and informal, for benefits.  See 38 U.S.C.A. § 5102; 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit Court has determined all such possible claims should be generously construed.  Harris v. Shinseki, 704 F.3d 946, 948 (Fed. Cir. 2013 (regarding pro se applicants).  However, under the regulations an informal claim must identify the benefit sought and evidence an intent to apply for the benefit.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  

The Federal Circuit has held that medical evidence reflecting treatment for and diagnosis of a condition by itself does not constitute an informal original claim for service connection under 38 C.F.R. § 3.155(a).  The Federal Circuit explained "the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that condition.  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).  Even medical records containing some documentation or discussion of entitlement to benefits have been held not to constitute an informal claim.  See King v. Shinseki, 23 Vet. App. 464, 469 (2010) (holding that VA treatment records noting that a veteran "is trying" or "wanted to file" a service connection claim were not sufficient to constitute an informal claim under section 3.155), aff'd, 430 Fed. Appx. 890 (unpublished) (Fed. Cir. July 21, 2011).

Therefore, in this case the Veteran's mere medical treatment at a VA facility did not constitute an intent to file benefits, and was accordingly not an informal claim.  As such, there was no error by the VA in any failure to develop the Veteran's claims based on his medical records alone.  

Furthermore, to the extent that the Veteran has asserted clear and unmistakable error (CUE) regarding his claims for bilateral thumb disabilities, bilateral shoulder disabilities, hypertension, sinus/allergies, bilateral hearing loss, tinnitus, back disorder, and respiratory disorder (including bronchitis and asthma) these issues are still on appeal before the Board.  As will be explained in detail below, CUE is a very specific and rare kind of error which may only occur in a final prior decision.  38 C.F.R. § 3.105.  Therefore, any allegation the Veteran has made of CUE in an appeal still pending before the Board is not yet ripe, and requires no further development or analysis.

Increased Ratings

The Veteran is seeking increased ratings for several service-connected disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Several of the diagnostic codes provide different ratings for the major, dominant, hand versus the minor, non-dominant hand.  In this case, the evidence reflects the Veteran is right handed.  See e.g. June 2014 VA examination.  Therefore, his right arm will be considered the major side in addressing his appeals.


Thumbs

The Veteran is seeking an increased rating for his service-connected thumb disorder.  The Veteran has been assigned a 10 percent rating for each thumb throughout the period on appeal under Diagnostic Code 8599-8516, for incomplete paralysis of the ulnar nerve.

Under DC 8516, a 10 percent rating is warranted under this code for mild incomplete paralysis of either hand.  Moderate incomplete paralysis of the ulnar nerve merits a 30 percent for major hand or 20 percent rating for the minor hand.  Finally, severe incomplete paralysis warrants a 40 percent rating for major hand or 30 percent rating for minor hand.  38 C.F.R. § 4.124a, DC 8516.  As discussed above, the Veteran is right handed.  Accordingly his right hand is the major hand, and the left his minor.  38 C.F.R. § 4.69.

Additionally, the Board has considered a separate compensable rating for service-connected scarring of his bilateral thumbs.  Under VA regulations, a 10 percent rating is warranted for scarring not of the head, face, or neck for scars that are deep and nonlinear covering an area of at least 6 square inches (39 square cm) (DC 7801); superficial and nonlinear covering an area of at least 144 square inches (929 square cm) (DC 7802); or one or two scars that are unstable or painful (DC 7804).  38 C.F.R. § 4.118.

As will be discussed, the evidence does not establish the Veteran's service-connected bilateral thumb disorder warranted a rating in excess of 10 percent, or a separate compensable rating for scarring, in either thumb at any point during the period on appeal.

First, the evidence does not establish the Veteran experienced moderate incomplete paralysis of the ulnar nerve in either thumb.  During his August 2006 examination tingling and numbness with some sensory dysfunction was noted in both thumbs, however the Veteran demonstrated normal range of motion in both hands.  In an October 2010 examination the Veteran demonstrated decreased strength in his thumbs, but he continued to demonstrate normal range of motion, with no ankylosis or deformity.  Finally, in his most recent June 2014 VA examination the Veteran reported pain and tingling in his thumbs, but he again demonstrated full range of motion.  His hand grip was normal, and there was no ankylosis of his thumb or fingers.  Furthermore, the examiner specifically opined the Veteran's bilateral thumb disability did not impact his ability to work.  

Therefore, the reports from all three relevant VAX examinations reflect the Veteran experienced pain and tingling in his thumbs, contemplated by his currently assigned 10 percent rating for mild in completely paralysis.  However, the Veteran did not demonstrate symptoms consistent with moderate impairment at any point during the period on appeal.  Instead, he consistently demonstrated full range of motion with no ankylosis.  The claims file does not include any other medical record commenting on the Veteran's bilateral thumb impairment.  Accordingly, the evidence does not establish he demonstrated moderate incomplete ulnar nerve paralysis in either thumb at any point during the period on appeal.

The evidence also does not establish the Veteran met the criteria for a separate, compensable rating based on his bilateral thumb scars.  Although all three VA examinations noted the Veteran had a small scar on each thumb, the 2006 and 2014 VA examiners specifically opined his scars were not tender, instable, or painful.  His scar on the right thumb was consistently measured to be 5.5cm long, and his left thumb scar was 3.9cm long (See August 2006 and June 2014 VA examinations).  Therefore, the Veteran had two superficial and nonpainful scars which covered an area well less than 929 square cm.  Accordingly, the criteria for a compensable rating for scarring in either thumb have not been met.

Based on the foregoing, the evidence does not establish the Veteran met the criteria associated with a rating in excess of 10 percent for incompletely paralysis of his ulnar nerve, or the criteria for a compensable rating based on scarring, in either thumb at any point during the period on appeal.  Therefore, his appeals are denied.




Shoulders

The Veteran is also seeking an increased rating for his service-connected bilateral shoulder disability.  The Veteran has been assigned a 10 percent rating for impairment of motion due to arthritis in each shoulder throughout the period on appeal.  

Under VA regulations, normal range of motion of the shoulder is forward flexion from 0 to 180 degrees and abduction from 0 to 180 degrees.  38 C.F.R. § 4.71, Plate I.  A 10 percent rating is warranted for malunion of the clavicle or scapula, or nonunion without loose movement.  DC 5203.  

A higher 20 percent rating is warranted for:
* Ankylosis with favorable abduction to 60 degrees of the minor shoulder (5200)
* Arm limited to motion at shoulder level, or to midway between side and shoulder level of the minor shoulder (5201)
* Recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level, or with frequent episodes and guarding of all arm movements in the minor shoulder (5202)
* Malunion of the humerus with moderate deformity or marked deformity of the minor shoulder (5202)
* Dislocation of the clavicle or scapular or nonunion with loose movement (5203)

A 30 percent rating is warranted for:
* Ankylosis with favorable abduction to 60 degrees of the major shoulder or
intermediate between favorable and unfavorable of the minor shoulder (5200)
* Arm motion limited to midway between side and shoulder of the major shoulder or to 25 degrees from side of the minor shoulder (5201)
* Impairment of the humerus with recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements of the major shoulder (5202)

In August 2006, the Veteran was provided with a VA examination.  The Veteran reported experiencing feelings of instability, weakness, and stiffness in both shoulders.  The examiner noted no signs of edema, swelling, or guarding of either shoulder.  Range of motion testing revealed the Veteran had flexion to 180 degrees with pain at end ranges and abduction to 180 degrees with pain beginning at 130 degrees in both shoulders.  Consistent with DeLuca, additional range of motion testing was conducted after repetitive use, but no additional limitation of motion was noted in either arm.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, even considering his limitations of pain, the Veteran demonstrated range of motion well in excess of the criteria for a higher rating, even after repetitive use.

VA treatment records after his examination reflect the Veteran continued to report pain in both shoulders.  An x-ray from November 2009 revealed minimal impingement of the left shoulder rotator cuff tendon, and an x-ray from June 2010 revealed degenerative changes of the acromioclavicular joint in the right shoulder.

In October 2010 the Veteran was provided with an additional VA examination.  The Veteran demonstrated flexion and abduction to 160 degrees in both shoulders, even after repetitive use.  Therefore, he demonstrated range of motion well in excess of the criteria for a higher rating.

In August 2012 the Veteran sought treatment for bilateral shoulder pain with constant stiffness.  X-ray showed osteophyte formation on both shoulders, and the Veteran was provided with a steroid injection to treat his pain.  The medical professional noted the Veteran had limited internal rotation, but did not provide any estimate of the Veteran's range of motion.

The Veteran was provided with an additional VA examination in June 2014.  The examiner noted the Veteran had pain on motion and less movement than normal in both shoulders, as well as guarding in his right shoulder.  Hawkin's impingement testing was positive for rotator cuff tear in the right shoulder.  However, the Veteran still demonstrated flexion to 165 degrees, with pain beginning at 160 degrees, and abduction to 135 degrees, with pain beginning at 120 degrees, in his right shoulder.  In his left shoulder he demonstrated flexion to 170 degrees and abduction to 135 degrees, with pain at end ranges.  No additional loss of range of motion was noted after repetitive use testing, consistent with DeLuca.  The examiner opined the Veteran's bilateral shoulder disability had no impact on his ability to work.

Based on all the foregoing, the evidence does not establish the Veteran met the criteria for a higher rating in either shoulder at any point during the period on appeal.  Even considering limitations of pain and repetitive use, the Veteran consistently demonstrated range of motion well in excess of shoulder level to midway between side and shoulder level.  No ankylosis, dislocation or malunion of the humerus or dislocation of the clavicle or scapular was noted at any point.  Therefore, the criteria for a rating in excess of 10 percent have not been met for either shoulder, and the Veteran's appeals are denied.

GERD

The Veteran is seeking an increased rating for his service-connected GERD, which has been assigned a 10 percent rating throughout the period on appeal under 7399-7346, as analogous to hernia hiatal.  38 C.F.R. § 4.114.

Under this DC, a higher 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia (discomfort swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted for two or more of those same symptoms of less severity.  38 C.F.R. § 4.114, DC 7346.  As will be discussed, the evidence does not establish the Veteran met the criteria for a higher 30 percent rating at any point during the period on appeal.

In his April 2009 VA examination, the Veteran reported experiencing symptoms of dry mouth, burning chest pain, nausea, and choking sensation daily.  However, he denied experiencing regurgitation, heartburn, or esophageal distress.  The examiner opined the Veteran's GERD had no significant effects on his usual occupation.  Therefore, although the Veteran reported some of the symptoms associated with a higher rating, his symptoms did not result in considerable impairment of health.  Therefore, a continued 10 percent rating for two or more symptoms of less severity is warranted.

The Veteran was provided with an additional examination in October 2010.  The examiner noted the Veteran reported "vague" symptoms of episodic diarrhea of approximately twelve attacks per year occurring for two days at a time.  The Veteran also reported experiencing heartburn, but less than weekly.  He denied experiencing regurgitation, dysphagia, and esophageal distress.  The examiner opined the Veteran's GERD did not have any significant effects on his usual occupation or daily activities.  Therefore, this examiner's report still does not reflect the Veteran's GERD symptoms were productive of considerable impairment of health.  Accordingly, a higher rating is not warranted.

During his March 2015 hearing, the Veteran described his stomach as feeling "bubbly and irritated" and reported experiencing daily loose stools.  He also described feelings of acid reflux and reported a burning feeling in his chest.  Therefore, the Veteran reported more frequent occurrence of symptoms, including diarrhea, than described during his most recent VA examination.  However, this Veteran's reported symptoms during his hearing still do not suggest his GERD led to considerable impairment of his health.  The Veteran reported taking medication to manage his symptoms, but did not describe any other impairment of his health.  Therefore, although the Veteran's testimony suggested the frequency of his diarrhea increased, this testimony still does not reflect a rating in excess of 10 percent was warranted.

Based on the foregoing, the evidence does not establish the Veteran experienced persistently recurrent epigastric stress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, arm, or shoulder pain, productive of considerable impairment of health at any point during the period on appeal.  Accordingly, his appeal is denied.

CUE in Effective Date of PTSD

The Veteran has alleged that the July 2009 rating decision included clear and unmistakable error in assigned an effective duty of July 17, 2007 for grant of service connection for PTSD.  Specifically, in an October 2009 written statement the Veteran has asserted that his claim for service connection for a psychiatric disorder should have been granted following his initial April 2003 claim.  He asserted that the July 2009 grant of service connection for PTSD constitutes "prima facie evidence" of CUE in the September 2003 rating decision denying entitlement to service connection for anger or depression.  He therefore asserts his grant of service connection should be dated back to April 2003.

Under VA regulations, the effective date for an award of service connection is the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400.

CUE is a very specific and rare kind of "error." It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Russell, 3 Vet. App. at 313-14.  Therefore, the doctrine of resolving reasonable doubt in favor of a veteran does not apply to allegations of CUE.  38 C.F.R. § 3.105(a); Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

There is a three-prong test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1992); Russell v. Principi, 3 Vet. App. 310 (1992).
At the time of the September 2003 rating decision, the evidence before the VA included the Veteran's claim, his service treatment records, and private and VA medical records.  The service treatment records do not reflect the Veteran sought any treatment for a psychiatric disorder during his active duty service, including anger or depression.  Medical records from early 2003 reflect the Veteran was diagnosed with a mood disorder.  However, in records from January and March 2003 his mood disorder was related to challenges at his post-service employment, and did not relate his mood disorder to his active duty service.  Furthermore, in the evidence before the VA in 2003 the Veteran did not identify any in-service stressor which led to the development of his diagnosed mood disorder.  Therefore, based on the evidence before the VA at the time, the elements of service connection were not met, and the RO did not err in denying service connection for anger or depression.

In February 2005, the Veteran filed a new claim for service connection for anger or depression.  In connection with this claim, he submitted additional VA medical records which continued to reflect he was diagnosed with a mood disorder.  However, these medical records did not relate the mood disorder to his active duty service.  Therefore, the RO did not error in again denying the Veteran's claim in a November 2005 for failure to submit new and material evidence relating to the previously unestablished fact, nexus to active duty service.

In July 2007, the Veteran filed a statement labeled "notice of disagreement" alleging service connection for depression.  As this statement was not a timely notice of disagreement for any rating decision, the RO properly treated this untimely notice of disagreement as a new claim for service connection for depression.  In connection with this appeal, the Veteran first related his current psychiatric disorders to in-service stressors, including coming under attack from SCUD missiles in Dhahran and Kuwait.  During his June 2009 VA examination, the examiner diagnosed the Veteran with PTSD related to his described in-service stressors for the first time during the period on appeal.  

Following this examination, the RO granted service connection effective July 2007, the date of the Veteran's claim.  Therefore, entitlement to service connection has already been granted back to the initial claim for benefits after entitlement arose, affording the Veteran full benefit of the doubt in awarding the earlier effective date available under VA regulations.

Based on the foregoing, the evidence does not establish the July 2009 rating decision contained CUE in assigning an effective date of July 17, 2007 for grant of service-connected for PTSD.  The evidence does not establish the correct facts were not before the adjudicator, or that an undebated error was made.  As discussed above, the Veteran has asserted that his July 2009 grant of service connection constitutes "prima facie evidence" that the elements for service connection for PTSD were met at the time of the September 2003 rating decision.  However, at the time of the 2003 rating decision the Veteran had not described an in-service stressor, and PTSD had not been diagnosed.  Instead, as discussed, the evidence of the time established the Veteran was diagnosed with a mood disorder which was related to his post-service employment.  Therefore, the RO did not err in denying entitlement to service connection in the September 2003 rating decision.  

Based on the foregoing, CUE is not established in the July 2009 rating decision, and entitlement to an effective date prior to July 17, 2007 for grant of service-connected for PTSD is denied.

IR PTSD

The Veteran is also seeking an increased rating for his service-connected PTSD.  In this case, the Veteran's PTSD has been assigned a 30 percent rating under rated Diagnostic Code (DC) 9411 throughout the period on appeal.  

Under DC 9411, a higher 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  
A 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  38 C.F.R. § 4.150.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual.  

The Board notes that VA regulations have been updated to provide the DSM-5, which no longer uses the GAF scale, should be applied to all cases pending before the AOJ effective August 4, 2014.  See 38 C.F.R. § 4.125; 70 Fed. Reg. 45,093 (Aug. 4, 2014).  In this case the Veteran's appeal was certified to the Board by a VA Form 8 dated October 2014, and was therefore pending before the AOJ on August 4, 2014.  Accordingly, the Board will consider both the DSM IV and the DSM 5 in evaluating this case, with all benefit afforded to the Veteran.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

As discussed above, the Veteran was granted service connection for PTSD and assigned a 30 percent rating following his June 2009 VA examination.  However, the Board finds the report from this VA examination reflects the Veteran's PTSD warranted a higher 50 percent rating.

In this initial examination, the Veteran reported several symptoms associated with a higher rating, including suicidal ideation, social withdrawal, and short-term memory problems.  He also reported sleeping with a gun under his pillow due to his feeling of vulnerability to attacks, and throughout the examination he spoke with a flat affect.  The examiner assigned a GAF score of 53 and opined the Veteran reflected moderate to serious difficulty in social and occupational functioning.  

Therefore, the Veteran met the criteria associated with a higher, 50 percent rating.  Furthermore, because nothing in this examiner's report reflects the Veteran's symptoms began recently, and given this was the Veteran's initial psychological evaluation during the period on appeal, the Board finds this increased 50 percent rating was warranted effective July 2007, the date service connection was established.  Accordingly, an initial rating not to exceed 50 percent is granted.

The evidence does not establish the Veteran's service-connected PTSD caused occupational and social impairment with deficiencies in most areas at any point during the period on appeal.  For example, the June 2009 VA examiner specifically opined the Veteran was able to maintain his gainful occupation.  

GAF scores from VA medical treatment from 2009 through 2015 ranged from a low of 55 to high of 65, suggesting the Veteran continued to experience moderate symptoms.  Furthermore, the Veteran was consistently noted to be fully oriented, and well-groomed, and he consistently demonstrated a logical thought process, appropriate mood, normal speech, intact memory, and normal judgement.  Therefore, the psychiatric records throughout the period on appeal do not reflect the Veteran experienced deficiencies in judgement, thinking, or mood.

As recently as April 2015, the Veteran reported experienced depression, decreased interest in pleasure activities, sleep disturbance, and problems with memory.  However, he denied experiencing any symptoms of psychotic symptoms or panic attacks.  Furthermore, he specifically denied experiencing problems with forgetfulness, losing track of time, getting lost, of difficulties with money.  Therefore, although the Veteran continued to experience symptoms of PTSD, these symptoms did not cause occupational and social impairment with deficiencies in most areas, including judgement and thinking.


Based on the foregoing, the evidence does not establish the Veteran's service-connected PTSD caused occupational and social impairment with deficiencies in most areas at any point during the period on appeal.  Therefore, an initial rating not to exceed 50 percent is warranted for service-connected PTSD throughout the period on appeal.  To this extent, the Veteran's appeal is granted.

Extraschedular and Rice

Regarding all the foregoing, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral thumb, bilateral shoulder, GERD, and PTSD disabilities that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain, limitation of motion, frequent diarrhea, and feelings of anger and depression, respectively.  These symptoms were specifically contemplated in the schedular ratings that were assigned, as discussed in detail above, and in the case of PTSD, served as the basis upon which an increased rating was assigned.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, in this case the Veteran has already been awarded TDIU effective May 2010, the date of his last employment.  Because in this case TDIU has already been granted for the Veteran's entire period of unemployability, Rice is moot.

Service Connection

The Veteran is seeking service connection for several conditions, including as due to environmental hazards from service in Southwest Asia, or as an undiagnosed illness.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides for compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. That is, if an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

In this case, the Veteran's DD 214 shows he served in Southwest Asia during the Persian Gulf War.  Accordingly the Board finds the Veteran is a Persian Gulf Veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability.

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).  With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  

The Board will now turn to a discussion of each of the Veteran's claimed disorders in turn.

Headaches

The Veteran is seeking service connection for headaches, including as due to stress related to his service-connected PTSD.

Service treatment records have been carefully reviewed and considered and do not reflect the Veteran made any complaint of headaches during his active duty service.  Instead, on his June 1998 report of medical history shortly before separation the Veteran specifically denied experiencing frequent or severe headaches.  Additionally, the post-service medical records do not reflect he sought treatment for headaches for several years after his separation from active duty service.  Therefore, the evidence does not establish the Veteran's headaches began during, or shortly after, his active duty service.

Post-service medical records reflect the Veteran began to complain of headaches in approximately 2005.  For example, in May 2005 the Veteran sought private treatment for dizziness and "sharp" head pain.  A brain CT scan was conducted and revealed mild symmetric cerebral volume loss, but no evidence of acute intracranial abnormality.  

The Veteran continued to see treatment for headaches and dizziness.  In VA treatment records from 2009 the treating physicians diagnosed the Veteran with tension headaches related to workplace stress.  However, these medical records do not contain any medical opinion relating the Veteran's tension headaches to his period of active duty service, or his service-connected disabilities, including PTSD.


In March 2010, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  The Veteran reported experiencing frontal headaches with throbbing and tightness when upset or tense, which primarily occurred at work.  The examiner diagnosed the Veteran with tension headaches and opined he was unable to state the Veteran's headaches were related to his PTSD without report to "speculation and conjecture."  Accordingly, this examiner's report does not provide an opinion the Veteran's current headaches were related to his active duty service.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (finding that a conclusion that an etiology opinion is not possible without resort to speculation is a medical opinion and may be relied upon by the Board if the examiner explains the basis for such an opinion). 

Additionally, the Veteran has also asserted that his headaches were an undiagnosed illness resulting from his service in the Persian Gulf.  However, in this case the Veteran's current headaches are not the result of an undiagnosed illness.  Instead, his headaches have been diagnosed as tension headaches.  Accordingly, because the Veteran's current disorder is diagnosed, service connection for a chronic disability resulting from an undiagnosed illness due to service in Southwest Asia is not esatblished. 

Based on the forgoing, the evidence does not contain any medical opinion suggesting the Veteran's current headaches were related to his active duty service or his service-connected disabilities, including PTSD.  Instead, medical evidence reflects the Veteran's headaches first developed several years after his separation from active duty service.  Additionally, the reviewing medical professionals consistently related the Veteran's headaches to his workplace stress.  Because there is no suggestion the Veteran's headaches are related to his service, his service-connected disabilities, or Gulf War Syndrome, the elements of service connection have not been met and his appeal is denied.





Hearing Loss

The Veteran is also seeking entitlement to service connection for bilateral hearing loss.  During his hearing, the Veteran testified he served as a combat engineer and mechanic, and in both of these roles he routinely worked near explosives and field artillery.  The Veteran's service treatment records also specifically indicate he was routinely exposed to hazardous noise.  Therefore, the evidence establishes the Veteran was routinely exposed to very loud noises during his active duty service.  However, establishing in-service noise exposure is not sufficient to establish service connection.  Instead, the evidence must reflect the in-service noise exposure caused current hearing loss.

Under VA regulations, hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  As will be discussed, the evidence does not establish the Veteran experienced hearing loss for VA purposes at any point during the period on appeal.

In July 2009 the Veteran was provided with a VA examination.  Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
25
LEFT
20
20
15
25
20

The examiner also administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 4.85.  The Veteran attained a 94 percent score in his right ear and a 96 percent score in his left ear.  Therefore, the results from this audiometric testing do not reflect the Veteran experienced a hearing loss disability for VA purposes.

The Veteran was provided with an additional VA examination in June 2010.  The examiner again performed audiometric testing, and the results are summarized below.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
25
LEFT
20
20
15
25
20

The examiner also administered the Maryland CNC word list pursuant to VA regulations, and the Veteran again attained a 94 percent score in his right ear and a 96 percent score in his left ear.  Therefore, the results from this audiometric testing also do not reflect the Veteran experienced a hearing loss disability for VA purposes.

Medical records from after 2010 still do not reflect the Veteran developed a hearing loss disability for VA purposes.  Instead, in an April 2013 VA treatment record the Veteran is again noted to have normal hearing.

The Board does not doubt the Veteran was exposed to very loud noises during his active duty service, and that he currently experiences some degree of loss of hearing acuity.  However, the evidence simply does not reflect the Veteran experienced a hearing loss disability for VA purposes, as defined in 38 C.F.R. § 3.385, at any point during the period on appeal.  Because no current disability is established, the elements of service connection are not met and the Veteran's appeal is denied.






Tinnitus

The Veteran is also seeking service connection for tinnitus.  As discussed, the evidence reflects the Veteran was exposed to very loud noises during his active duty service.  However, as will be discussed, the evidence does not establish this routine exposure to very loud noises during service caused the Veteran's tinnitus.

Throughout the period on appeal the Veteran has asserted that he experienced a ringing in his ears.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as experiencing a ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is competent to report his symptoms of tinnitus, including ringing in his ears.  However, as will be discussed, the medical evidence does not establish the Veteran's competent description of his symptoms of recurrent ringing in his ears is consistent with a diagnosis of tinnitus.

During his July 2009 VA examination, the Veteran described experiencing a high pitched ringing that occurred two to three times per week.  He reported this ringing first developed about seven years earlier, or in 2002.  The examiner then opined the Veteran's current complaints of tinnitus were less likely than not due to his noise exposure during active military service.  He explained that normal tinnitus experienced by most people without hearing loss lasted for less than five minutes less than once a week.

The Veteran was provided with an additional VA examination in June 2010.  The Veteran reported experiencing high pitched ringing in his ears that typically occurs two to three times per week and lasting approximately thirty seconds.  The examiner opined the Veteran's complaints were consistent with transient head noise, and did not merit a diagnosis of sensorineural tinnitus.  Therefore, the Veteran's reported symptoms of ringing were not related to his noise exposure during active duty service.

Both of these examiners provided a clear opinion supported by a full rationale.  Accordingly, these reports provide probative evidence against the Veteran's appeal.  Furthermore, the claims file does not include any additional medical opinions related to the Veteran's complaints of ringing in his ears. 

Based on the foregoing, the evidence does not establish the Veteran has a current diagnosis of tinnitus which began during, or was otherwise caused by, his active duty service.  Accordingly, the elements of service connection have not been met, and his appeal is denied.

Pseudogout

The Veteran is also seeking service connection for pseudogout.  The Veteran has alternatively asserted his symptoms of pseudogout began during his active duty service, and that these symptoms were a result of use of medication for his other service-connected disabilities, including GERD.

His service treatment records were carefully reviewed and considered, but do not reflect the Veteran developed gout or pseudogout during his active duty service.  Accordingly, no in-service occurrence is established.

The post-service medical records reflect the Veteran was alternatively diagnosed with gout and pseudogout in the summer of 2008.  Accordingly, the presence of a current disability is established.  However, the medical records do not contain and medical opinion suggesting this diagnosis of gout or pseudogout ten years after his separation was related to his active duty service.

In June 2010, the Veteran was provided with a VA examination.  The examiner noted the Veteran's diagnosis of pseudogout from 2008, but indicated there was not prior history of gout before that time.  The examiner explained that pseudogout is caused by calcium pyrophosphate crystals deposits in the joints.  Although the reasons for these deposits are not usually known, this condition is most common in elderly males, and more likely among individuals with thyroid problems.  For these reasons, the examiner opined there was not link between the Veteran's use of omeprazole to treat his symptoms of service-connected GERD and his pseudogout.  Therefore, this examiner's opinion supported by a full rationale provides probative evidence against the Veteran's assertion that his pseudogout is a result of medication for his service-connected GERD.

Finally, the Veteran's gastrointestinal symptoms are diagnosed as GERD, a gastrointestinal disorder with a known etiology.  Therefore, the Veteran's diagnosed GERD is not a functional gastrointestinal disorder which may be presumptive service connected due to service in the Persian Gulf.  38 C.F.R. § 3.317.

Based on the foregoing, the evidence does not establish the Veteran's symptoms of gout or pseudogout began during his active duty service, but instead reflects they first developed approximately ten years later.  The claims file does not contain any medical evidence relating his pseudogout to his active duty service, including his service in the Persian Gulf.  Furthermore, the VA examiner opined his pseudogout was not related to medication the Veteran took for his service-connected GERD.  Therefore, the elements of service connection have not been met and the Veteran's appeal is denied.

New and Material Evidence

The Veteran is seeking service connection for several disabilities which were previously denied in rating decisions which became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.  However, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been presented to reopen these claims.

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. Moreover, the Court explained this standard is intended to be a low threshold.  Id.

Each of these appeals will be addressed in turn below.

Respiratory Illness, to Include Bronchitis

The Veteran's claim for service connection for a respiratory illness, including bronchitis, was previously denied in a March 1999 rating decision because the RO found there was no current disability.  The Veteran did not file new evidence or a notice of disagreement within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.

Since the March 1999 rating decision, considerable new evidence has been submitted, including VA and private treatment records and several written statements from the Veteran.  While these new medical records reflect the Veteran has been diagnosed with bronchitis during the period on appeal, these records do not establish a current, chronic respiratory disability.

In treatment records from August 2001 the Veteran reported a history of bronchitis, but no diagnosis was noted.  In March 2002 and December 2004 the Veteran was diagnosed with bronchitis, but subsequent records reflect these episodes of bronchitis resolved after treatment with medication.  In December 2004, his diagnosis of bronchitis was specifically noted to be "acute."  Furthermore, during a chest x-ray in June 2005 the Veteran's lungs were noted to be in normal condition.  Therefore, no chronic respiratory illness, including bronchitis, was established.

Therefore, although the medical records reflect the Veteran had acute or transitory bronchitis during the period on appeal, the medical records still do not establish the Veteran developed a chronic respiratory illness upon which disability benefits could be based at any point during the period on appeal, even under the low standard of Shade.  Therefore, the newly submitted evidence does not reasonably substantiate the reason the Veteran's claim was previously denied, failure to establish a current disability.  Accordingly, new and material evidence has not been presented, and the claim remains denied.

Upper Respiratory Illness, to Include Sinusitis/Rhinitis

The Veteran's claim for service connection for an upper respiratory illness, including sinusitis and rhinitis, was previously denied in a March 1999 rating decision because the RO found there was no current disability.  The Veteran did not file new evidence or a notice of disagreement within one year, and the rating decision became final.  

Since the March 1999 rating decision, considerable new evidence has been submitted, including VA and private treatment records and several written statements from the Veteran.  While these new medical records reflect the Veteran has been alternatively diagnosed with sinusitis and allergic rhinitis during the period on appeal, these records do not establish a current, chronic upper respiratory disability.


The Veteran was diagnosed with sinusitis in February 2006 and allergic rhinitis in March 2006, but treated both with nasal spray.  In April 2006, medication was added to treat his ongoing symptoms.  However, during his October 2010 VA examination the examiner opined there was no symptoms suggestive of sinusitis, suggesting any transitory symptoms had resolved.  Therefore, no chronic upper respiratory disability, including sinusitis or rhinitis, is established.

Although the medical records reflect the Veteran had acute or transitory sinusitis and allergic rhinitis during the period on appeal, the medical records still do not establish the Veteran developed a chronic upper respiratory illness upon which disability benefits could be based at any point during the period on appeal, even under the low standard of Shade.  Therefore, the newly submitted evidence does not reasonably substantiate the reason the Veteran's claim was previously denied, failure to establish a current disability.  Accordingly, new and material evidence has not been presented, and the claim remains denied.

Feet

The Veteran's claim for service connection for a bilateral foot disorder was previously denied in a March 1999 rating decision because the RO found the Veteran's pes planus existed prior to his entrance to service and was not increased in severity.  The Veteran did not file new evidence or a notice of disagreement within one year, and the rating decision became final.  

Since the March 1999 rating decision, considerable new evidence has been submitted, including VA and private treatment records and several written statements from the Veteran.  This new evidence reflects the Veteran has been diagnosed tendonitis in both feet.  Because this new evidence may reasonably substantiate the reason the Veteran's claim was previously denied, failure to establish a current disability, the new evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Accordingly, the Veteran's claim for entitlement to service connection for a bilateral foot disorder is reopened.  To this limited extent, his appeal is granted.

The Board notes the Veteran's entrance examination indicated he had mild pes planus on both feet.  Therefore this condition was noted on his entrance examination.  However, no other feet abnormality was noted.  On his June 1998 separation report of medical history, the Veteran indicated he had foot trouble and noted tendonitis in both feet.

Post-service medical records reflect the Veteran continued to seek treatment for his bilateral tendonitis after his separation from active duty.  For example, in January 2000 medical records from his service with the Reserves, the examiner noted the Veteran had a history of bilateral tendonitis in his feet since active duty.  A history of frequent bilateral tendonitis was also noted in an October 2000 private record, and an August 2001 VA treatment record.  In a May 2005 written statement the Veteran's VA physician noted he experienced persistent swelling of both feet.  In several written statements the Veteran and his wife both reported he continued to experienced tendonitis and swelling in his feet since active duty service.

During his October 2010 VA examination, the examiner opined the Veteran did not demonstrate current symptoms of bilateral tendonitis, including swelling, of his feet.  However, as consistently reported by the Veteran, his symptoms would come and go, and were not always present.  Therefore, the lack of symptoms during the VA examination does not establish he did not experience persistent swelling of his feet around that time period.  Instead, the medical records reflect he continues to experience symptoms of persistent tendonitis.

Based on the foregoing, and affording all benefit of the doubt to the Veteran, the evidence reflects he experienced persistent swelling, or tendonitis, in both feet during active duty service, and continued to experience this disorder throughout the period on appeal.  Accordingly, the elements of service connection have been met, and service connection for bilateral tendonitis of the feet is granted.

Skin

The Veteran's claim for service connection for a skin disorder was previously denied in a March 1999 rating decision because the RO found the Veteran's tinea versicolor existed prior to his entrance to service and was not increased in severity during service.  The Veteran did not file new evidence or a notice of disagreement within one year, and the rating decision became final.  

Since the March 1999 rating decision, considerable new evidence has been submitted, including VA and private treatment records and several written statements from the Veteran.  In these written statements, the Veteran asserted his current skin disability began during his deployment to Korea during his second period of active duty service.  Because this new evidence may reasonably substantiate the reason the Veteran's claim was previously denied, establishing increase in severity during service, under the low Shade standard, the new evidence is new and material.  Shade, 24 Vet. App. at 118.  Accordingly, the Veteran's claim for entitlement to service connection for a skin disorder is reopened.  To this limited extent his appeal is granted.

The Board will now turn to a discussion of service connection on the merits.

The Veteran's medical records reflect that on a November 1991 examination, prior to the Veteran's entrance to his second period of active duty service, he was noted to have an "extensive scaly skin rash" over his chest, back, and shoulders.  The examiner at this re-enlistment examination noted the rash was probably tinea versicolor.  Therefore, the Veteran's rash, diagnosed as tinea versicolor, was noted on his examination prior to entrance of his second period of active duty service.  Therefore this condition was pre-existing under 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

As his skin condition pre-existed service, the Veteran cannot bring a claim for service connection for incurrence of a skin condition, but he may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  When 38 U.S.C.A. § 1153 applies, the burden falls on the Veteran to establish aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).

However, in this case the claims file does not include any evidence which suggests the Veteran's pre-existing tinea versicolor was increased in severity during his second period of active duty service.  Although his skin rash was noted on several occasions, including during an April 1996 evaluation, his skin rash is not described as more than "extensive."  Instead, on his June 1998 separation examination the Veteran's skin was noted to be in normal condition, and on the accompanying report of medical history the Veteran specifically denied experiencing any skin disease.  Therefore, these service treatment records do not reflect the Veteran's pre-existing diagnosed "extensive" tinea versicolor increased in severity during his second period of active duty service.

Furthermore, on a December 1998 examination, conducted a few months after his separation, the Veteran's diagnosed tinea versicolor was noted to be "mild" and cover his upper back and upper arms, roughly the same area as described in his November 1991 re-enlistment examination.  Therefore, the report from this VA examination conducted shortly after his separation from active duty also does not establish the Veteran's pre-existing tinea versicolor increased in severity during his active duty service.

On several occasions throughout the period on appeal, the Veteran has asserted that his "intense" rash began during his deployment to Korea in approximately 1995.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as beginning to experience a skin rash.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as discussed above, the Veteran's contemporaneous medical records, including contemporaneous statements made by the Veteran, reflect his skin condition developed before his second period of active service, including any deployment therein.  The Board may properly assign more probative value to lay statements made for treatment purposes than subsequent statements made for compensation purposes.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  Accordingly, the Board finds the contemporaneous medical records reflecting the Veteran developed his diagnosed skin disorder prior to his second period of active duty service are more probative than his later statements made for compensation purposes.

Finally, the claims file does not contain any medical opinion suggesting the Veteran's pre-existing skin disorder, diagnosed as tinea versicolor, increased in severity during, or was otherwise caused by, his active duty service.  

Based on all the foregoing, the evidence does not establish the Veteran's pre-existing skin disorder, diagnosed as tinea versicolor, was increased in severity, or otherwise caused by, his active duty service.  As discussed above, contemporaneous records reflect the Veteran experienced "extensive" tinea versicolor prior to his entrance to his second period of active duty service, and experienced at most "mild" tinea versicolor after this period of active duty service.  Therefore, the evidence does not establish the Veteran's pre-existing tinea versicolor increased in severity during his active duty service.  Accordingly, his claim for service connection based on aggravation is denied.

Back

The Veteran's claim for service connection for a back disorder was previously denied in a March 1999 rating decision because the RO found the Veteran did not have a current back disorder.  The Veteran did not file new evidence or a notice of disagreement within one year, and the rating decision became final.  

Since the March 1999 rating decision, considerable new evidence has been submitted, including VA and private treatment records and several written statements from the Veteran.  These new medical records reflect the Veteran continued to seek treatment for back pain, and was assessed with a sprain in January 2006.  Because this new evidence may reasonably substantiate the reason the Veteran's claim was previously denied, establishing a current disability, under the low Shade standard, the new evidence is new and material.  Shade, 24 Vet. App. at 118.  Accordingly, the Veteran's claim for entitlement to service connection for a back disorder is reopened.  To this limited extent his appeal is granted.

The Board will now turn to a discussion of service connection on the merits.

Service treatment records reflect the Veteran sought occasional treatment for pain in his back.  For example, in July 1994 the Veteran reported pain in his lower back for the past two weeks, and was treated with rest and ice.  During his June 1998 separation examination, the Veteran reported experiencing recurrent back pain.  Therefore, some occurrence of back pain during active duty is established.

However, during his December 1998 VA examination, conducted shortly after his separation from active duty service, the Veteran reported that although his lower back hurt "at times" he rarely had back symptoms anymore.  Therefore, the Veteran's statements during his medical examination suggest any back pain he experienced during active duty service had resolved.

The claims file does not reflect the Veteran sought any additional treatment for back pain for several years after his separation from active duty service.  Instead, the earliest post-service report of back pain was from January 2006, approximately eight years after his separation.  At that time, the Veteran sought treatment from a private facility for back pain he experienced for the past three of four days.  Although the Veteran denied any injury or trauma, he noted the pain developed after working at his post-service employment with the postal service.

In February 2006, the Veteran sought additional private treatment for back pain.  He again denied experienced any trauma, but reported his back pain developed approximately three weeks earlier, or in approximately January 2006.

Therefore, the Veteran's own statements during medical treatment suggest his current back pain had developed in early 2006, approximately eight years after his separation from active duty service.  Furthermore, neither the Veteran's statements nor the notations from the reviewing medical professionals relate the Veteran's back pain to his active duty service.  Therefore, the evidence does not establish the Veteran's onset of back pain in 2006, several years after his separation, was related to his active duty service.

The Veteran has also asserted that his back pain is due to his service-connected bilateral knee disability.  During his March 2015 hearing, the Veteran reported a doctor told him his back pain was related to his knees, but could not remember the name of the doctor or the approximate timeframe in which this statement was made.  (Hearing record pg. 35).  The Board has carefully reviewed all medical evidence included in the claims file, but has not found any medical opinion suggesting the Veteran's back pain is related to his service-connected bilateral knee disability.

In June 2010, the Veteran was provided with a VA examination.  The Veteran reported a gradual worsening of his spine condition.  He described the initial pain was in the lower area of his back, but now spread to a soreness in the middle of his back.  X-rays were conducted which revealed minimal spondylosis in the Veteran's spine.  The examiner opined the Veteran's current back pain, diagnosed as spondylosis, was not related to his service-connected bilateral knee disability.  He explained that spondylosis is a degenerative disorder primarily caused by aging, and the medical literature does not include any evidence of a knee disorder causing lumbar spondylosis.  Because this examiner's report includes a clear opinion supported by a full rationale, this report provides probative evidence against the Veteran's assertion of secondary service connection.

Based on all the foregoing, the evidence does not establish the Veteran's current back pain was related to his in-service complaints of back pain, or his service-connected bilateral knee disability.  Although the Veteran complained of back pain during active duty service, during his VA examination conducted a few months after his separation the Veteran himself reported he did not experience symptoms of back pain anymore.  The medical records also do not reflect he sought additional treatment for back pain for approximately eight years after his separation from service.  When first seeking post-service treatment for back pain in 2006, the Veteran related his onset of pain to his post-service employment, and the claims file does not include any medical opinion otherwise relating this pain to his active-duty service.  Finally, the claims file does not include any medical opinion relating the Veteran's current back disorder to his service-connected bilateral knee disability.  Instead, the June 2010 VA examiner specifically opined the Veteran's back disorder was not related to his bilateral knee disorder, but was primarily caused by age.  Therefore, the elements of service connection have not been met on a direct or secondary basis, and the Veteran's appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided in several letters, which each informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication of his respective appeals.  These letters also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records and records from the Department of Labor.

In March 2015, the Veteran was provided with a hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal, and asked questions regarding the nature and etiology of the Veteran's claimed disabilities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to any outstanding medical records.  All such identified records were obtained and associated with the claims file.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, the Veteran has not voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




ORDER

Entitlement to a rating in excess of 10 percent for service-connected right thumb disability, including scarring, is denied. 

Entitlement a rating in excess of 10 percent for service-connected left thumb disability, including scarring, is denied.

Entitlement to a rating in excess of 10 percent for service-connected right shoulder disability is denied.

Entitlement to a rating in excess of 10 percent for service-connected left shoulder disability is denied.

Entitlement to a rating in excess of 10 percent for service-connected GERD is denied.

Entitlement to an effective date prior to July 17, 2007 for the grant of service connection for PTSD on the basis of CUE is denied.

Entitlement to an initial rating not to exceed 50 percent for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for pseudogout is denied.

New and material evidence has not been received, and the claim for entitlement to service connection for a respiratory illness, to include bronchitis, remains denied.  

New and material evidence has not been received, and the claim for entitlement to service connection for an upper respiratory illness, to include sinusitis and rhinitis, remains denied.  

New and material evidence having been received, the claim for entitlement to service connection for a bilateral foot disorder is reopened.  

Entitlement to service connection for a bilateral foot disorder, diagnosed as tendonitis, is granted, subject to the laws and regulations governing the award of monetary benefits.

New and material evidence having been received, the claim for entitlement to service connection for a skin disorder is reopened.

Entitlement to service-connected based on aggravation of the Veteran's pre-existing skin disorder, diagnosed as tinea versicolor, is denied. 

New and material evidence having been received, the claim for entitlement to service connection for a back disorder is reopened.  

Entitlement to service connection for a back disorder is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


